Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action responsive to applicant’s filing of 10/25/2019.   Claims 1-20 are pending and rejected.  

DETAILED ACTION
Priority
 	Applicant’s claim of priority to application to application 10-2019-0057911, filed 05/17/2019 in Korea.
Claim Warning
	Applicant is advised that should claims 2-3 and 12-13 be found allowable, claims 3 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  .  Claim 3 is a duplicate of claim 2 and claim 13 is a duplicate of claim 12-so these claims fail to distinguish from claims 2 and 12.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 are apparatus claims yet applicant finds these claims are directed at method limitations rather than apparatus limitations creating ambiguity on whether applicant intends to claim apparatus structure or method steps on these claims.  Applicant needs distinguish over prior art in apparatus claims with apparatus limitations or could consider claiming as apparatus configured to perform the method steps.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-3 and 5--13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuange et al. (US20180135744) in view of Morisawa et al. (US5984034) wherein Kuange et al. teaches:
(re: cl 1) An apparatus for controlling a transmission of a vehicle, the apparatus comprising: a determination device configured to determine whether a condition for a regenerative braking 
a controller configured to perform regenerative brake control and perform a shift by controlling release clutch torque and lock-up clutch torque (¶35-controlling release 
¶36-torque adjustment of release during shift; ¶36-controlling engagement),
when the condition for the regenerative braking based lift foot up shift is satisfied (¶29 lift on pedal #52 triggers; ¶35- releases pedal to start regenerative braking; ¶48-lift of pedal triggers regenerative braking). 
Morisawa et al. teaches what Kuange et al. lacks of:
and a torque compensation device configured to compensate for the release clutch torque according to an RPM variation during the shift (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential  c19L49-60 -Fig 13 compensates for torque; c19 L 36-48- rises torque to adjust speed in upshift).
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque to approximate a zero net change on engagement to minimize shift shock as taught by Morisawa et al..

Kuange et al.  teaches:
(re: cl 2) wherein the determination device determines that the condition for the regenerative braking based lift foot up shift is satisfied when a power-off upshift starts and a braking state by a brake pedal operation is identified before the shift starts in an accelerator position sensor (APS)-off state (¶68-when brake pedal applied brake flag set, ¶69 regen entered via brake flag, upshift halted).

(re: cl 3) wherein the determination device determines that the condition for the regenerative braking  based lift foot up shift is satisfied when a power-off upshift starts and a braking state by a transition to a brake mode is identified before the shift starts in an accelerator position sensor (APS)-off state (¶60-when brake pedal not applied upshift continues as brake flag not set).
Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 5)wherein the torque compensation device compares a target RPM variation and an input RPM variation during the shift and compensates for the release clutch torque to increase the release clutch torque by a first compensation value when the target RPM variation is greater than the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..


Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 6) wherein the torque compensation device compares a target RPM variation and an input RPM variation during the shift and compensates for the release clutch torque to decrease the release clutch torque by a first compensation value when the target RPM variation is less than or 

Kuange et al.  teaches:
(re: cl 7) wherein the controller performs torque intervention control according to the RPM variation in a hand-over interval after the shift is completed (¶60-varies torque during shift transition period; ¶69- varies torque during engagement transition in period as seen in fig. 8; ¶57).

Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 8) wherein the controller performs the torque intervention control when a value obtained by subtracting a target RPM from a transmission input RPM is less than zero during engagement of a clutch (c19L49-60 -drops compensation to zero at RPM differential reaches match or zero (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential).
It would have been obvious at the effective time of the invention for Kuange et al. to perform torque intervention control upon the rpm target being less than zero minimize shift shock as taught by Morisawa et al..

Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 9) wherein the torque compensation device compensates for the lock-up clutch torque according to the RPM variation during engagement of a clutch (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ;c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..

Morisawa et al. teaches what Kuange et al. lacks of: 
(re: cl 10) wherein the torque compensation device compensates for the lock-up clutch torque to increase the lock-up clutch torque by a second compensation value when a value obtained by subtracting a target RPM from a transmission input RPM is greater than or equal to zero during the engagement of the clutch  (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential, increasing from a first level, the increased value being a second value as it is different from the first ; c14L52-65- varies torque as a function of rpm differential; c19L49-60 – drops torque to zero upon rpm match).
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch 


Kuange et al.  teaches:
(re: cl 11) A method for controlling a transmission of a vehicle, the method comprising: determining, by a determination device, whether a condition for a regenerative braking based lift foot up shift is satisfied; performing regenerative brake control, by a controller, when the condition for the regenerative braking based lift foot up shift is satisfied satisfied (¶29 on #52; ¶35- releases pedal to start regenerative braking 48 ); performing a shift, by the controller, by controlling release clutch torque and lock-up clutch torque (¶35-controlling release 
¶36-torque adjustment of release during shift; ¶36-controlling engagement).
Morisawa et al. teaches what Kuange et al. lacks of:
and compensating for the release clutch torque, by a torque compensation device, according to an RPM variation during the shift (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential  c19L49-60 -Fig 13 compensates for torque; c19 L 36-48- rises torque to adjust speed in upshift).
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque to approximate a zero net change on engagement to minimize shift shock as taught by Morisawa et al..
Kuange et al.  teaches:
(re: cl 12) wherein the determining includes: determining that the condition for the regenerative braking based lift foot up shift is satisfied when a power-off upshift starts and a braking state by a brake pedal operation is identified before the shift starts (¶68-when brake pedal applied brake flag set, ¶69 regen entered via brake flag, upshift halted).(re: cl 13) wherein the determining includes: determining that the condition for the regenerative braking based lift foot up shift is satisfied, when a power-off upshift starts and a braking state by a transition to a brake mode is identified before the shift starts (¶60-when brake pedal not applied upshift continues continues as brake flag not set).
Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 15) wherein the compensating of the release clutch torque includes: comparing a target RPM variation and an input RPM variation during the shift and compensating for the release clutch torque to increase the release clutch torque by a first compensation value when the target RPM variation is greater than the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque 
Morisawa et al. teaches what Kuange et al. lacks of: (re: cl 16) wherein the compensating of the release clutch torque includes: comparing a target RPM variation and an input RPM variation during the shift and compensating for the release clutch torque to decrease the release clutch torque by a first compensation value when the target RPM variation is less than or equal to the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..Kuange et al.  teaches:
(re: cl 17) further comprising: performing torque intervention control according to the RPM variation in a hand-over interval after the shift is completed (¶60-varies torque during shift transition period; ¶69- varies torque during engagement transition in period as seen in fig. 8; ¶57).
Morisawa et al. teaches what Kuange et al. lacks of:(re: cl 18) wherein the performing of the torque intervention control is executed when a value 
(re: cl 19) further comprising: compensating for the lock-up clutch torque according to the RPM variation during engagement of a clutch (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential; c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..
Morisawa et al. teaches what Kuange et al. lacks of: 
(re: cl 20) wherein the compensating of the lock-up clutch torque includes: compensating for the lock-up clutch torque to increase the lock-up clutch torque by a second compensation value, when a value obtained by subtracting a target RPM from a transmission input RPM is greater than or equal to zero during the engagement of the clutch (c15L26-40-steps 51 to 53 f 8 varies 
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement with a second compensation value as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock and having plural compensation values will provide greater magnitude in minimizing shift shock as taught by Morisawa et al..

8.	Claim(s) 4, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuange et al. (US 20180135744) in view of Morisawa et al. (US5984034) in further view of Cho et al. (KR 1018067080000) wherein Kuange et al. in view of  Morisawa et al. teaches the elements previously discussed and
Cho et al. teaches what Kuange et al. lacks of: 
(re: cl 4) wherein the controller determines the release clutch torque by applying a compensation value to an input torque value (¶56-the releasing-side clutch torque can be more precisely controlled by feedback-controlling the time differential value of the difference between the current motor speed and the calculated motor speed (for example, the function value of the time differential value ;¶66- control releasees torque to keep over 70% engine torque ).  It would have been obvious at the effective time of the invention for Kuange et al. to determine release clutch 
Cho et al. teaches what Kuange et al. lacks of:  
(re: cl 14) further comprising: determining the release clutch torque by applying a compensation value to an input torque value when the shift starts. (¶56-the releasing-side clutch torque can be more precisely controlled by feedback-controlling the time differential value of the difference between the current motor speed and the calculated motor speed (for example, the function value of the time differential value ;¶66- control releasees torque to keep over 70% engine torque ).  It would have been obvious at the effective time of the invention for Kuange et al. to determine release clutch torque by applying a compensation value aa compensation value can rapidly adjust the applied torque to the optimal target for minimal shift shock as taught by Cho et al..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655                                                                                                                                                                                                        
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655